DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Penrod (2017/0089567) in view of Green (2016/0327227).
With respect to claim 1, Penrod teaches a musical lantern (Figures 1-3, #10), comprising: a body (12/20) having one or more light transmissive panels (12) made of a combination of a transparent material and an opaque or frosted material ( [0030]); one or more light emitting elements (40) disposed inside of the body (12/20) for emitting light through the one or more light transmissive panels (12) disposed in an upper portion of the musical lantern; one or more audio speakers (38) disposed in the musical lantern (10) and about the body (12/20) for producing an audio sound; and a circuit (34) for controlling each of the one or more audio speakers (38) and each of the one or more light emitting elements (40) ([0023]-[0026]), wherein the one or more audio speakers (38) are arranged to project sound from a top (12) to a base (20) of the musical lantern (10).  Penrod fails to teach a light transmissive element disposed about the one or more light emitting elements for softening the emitted light from the one or more light emitting elements to produce the effect of a candle.  Green teaches wherein it is known to provide a lantern having similar one or more LED light emitting elements (10/15) with a light transmissive element (12) disposed about the one or more light emitting elements (10/15) for softening the emitted light from the one or more light emitting elements/diodes (10/15) to produce the effect of a candle, by way of diffusing the LED output to help simulate a flame effect to observers ([0104]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Penrod, with the apparatus of Green so as to diffuse the LED output and help simulate a flame effect to observers.
	With respect to claim 4, Penrod teaches further comprising: a battery compartment (30) for containing one or more batteries (32) for powering the one or more speakers (38) and the one or more light emitting elements (40).  
	With respect to claim 7, Penrod teaches further comprising: a wireless connection (wireless transceiver #36 – [0023]) for connecting with an audio source for transmitting an audio signal wirelessly from the audio source to the musical lantern (10).
With respect to claim 8, Penrod teaches a musical lantern (Figures 1-3, #10), comprising: a lantern frame (12/20) having an upper portion (12) and a lower portion (20); a light transmissive panel (12) disposed in the upper portion (12) of the lantern frame (12/20), wherein the light transmissive panel (12) is made of a combination of a transparent material and an opaque or frosted material ([0030]); a light emitting diode (40) disposed inward of the light transmissive panel (12) for emitting light outward through the light transmissive panel (12); one or more microphone processors (34 – [0026], when #37 is a sound sensor/microphone) disposed about a body (12/20), wherein user speech input is received via the one or more microphone processors (#34 via sound sensor #37, connected to processor #34 for controlling device); one or more audio speakers (38) disposed in the lower portion (20) for producing an audio sound, wherein the one or more audio speakers (38) are arranged to project sound from the musical lantern (10); and a musical lantern interface (defined by wirelessly connected device which give instructions to input #36– [0024]) remotely connected to the one or more microphone processors (#34, when #37 is a sound sensor) and the one or more audio speakers (38).  Penrod fails to teach a light transmissive element disposed about the one or more light emitting elements for softening the emitted light from the one or more light emitting elements to produce the effect of a candle.  Green teaches wherein it is known to provide a lantern having similar one or more LED light emitting elements (10/15) with a light transmissive element (12) disposed about the one or more light emitting elements (10/15) for softening the emitted light from the one or more light emitting elements/diodes (10/15) to produce the effect of a candle, by way of diffusing the LED output to help simulate a flame effect to observers ([0104]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Penrod, with the apparatus of Green so as to diffuse the LED output and help simulate a flame effect to observers.
	With respect to claim 10, Penrod teaches further comprising: a circuit (34) for controlling the one or more audio speakers (38) and the light emitting diode (40); and a controller (36 – [0024]) disposed about the body for controlling the circuit (34).  
	With respect to claim 12, Penrod teaches further comprising: an antenna (#36, when #36 is a Bluetooth or Wi-Fi transceiver – [0024]) connected to the musical lantern (10).  
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Penrod (2017/0089567) in view Green (2016/0327227), as applied to claim 1 above, and further in view of Kashef (2019/0123930)
	With respect to Claim 2, Penrod and Greene are relied upon for the reason and disclosures set forth above.  Penrod further teaches an interface (defined by Bluetooth/wirelessly input #36 allowing wireless/remote connection to a device – [0024]) remotely connected to one or more devices ([0024]); and a controller (34) disposed about the body (12/20) for accepting input (via input #36) from a user via the interface.  Penrod and Greene fail to teach interface remotely connected to one or more multipoint control units (MCU), one or more clients/devices, one or more servers, and one or more devices.  Kashef teaches a wearable internet-of-things controller (Figure 4, #430) for controlling an array of wirelessly connected consumer electronic audio/video devices (best seen in Figures 4-5), including a Bluetooth or other wirelessly connected speakers (414/514), so as to allow a user to control the speaker and other devices by voice command.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Penrod, with the apparatus of Kashef so as to allow a user to control the speaker/light by voice command.
	With respect to Claim 5, Penrod teaches one or more microphone processors (34 – [0026], when #37 is a sound sensor/microphone) disposed about the body (12/20), wherein user speech input is received via the one or more microphone processors (#34 via sound sensor #37, connected to processor #34 for controlling device), and wherein the interface (defined by Bluetooth/wirelessly input #36 allowing wireless/remote connection to a device – [0024]) communicates with the one or more microphone processors (34).  
Claims 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Penrod (2017/0089567) in view of Green (2016/0327227) and Dusse (2014/0341399).
With respect to claim 13, Penrod teaches a musical lantern system (Figures 1-3, #10), comprising: one or more musical lanterns (10) comprising: a lantern frame (20); a light transmissive panel (12); a light emitting diode (40) disposed inward of the light transmissive panel (12) for emitting light outward through the light transmissive panel (12); one or more audio speakers (38) arranged to project sound from the one or more musical lanterns (10); and a musical lantern interface (defined by wirelessly connected device which give instructions to input #36– [0024]) wirelessly connected to the one or more musical lanterns (10), wherein the musical lantern interface (defined by wirelessly connected device which give instructions to input #36– [0024]) receives user input (via wireless device connected to input #36) to customize light and sound projected from the one or more musical lanterns ([0023]-[0026]).  Penrod fails to teach and a light transmissive element disposed about the light emitting diode for softening the emitted light from the light emitting diode to produce the effect of a candle, and wherein the musical lantern interface and the one or more musical lanterns are configured to communicate with additional musical lanterns.  Green teaches wherein it is known to provide a lantern having similar LED light emitting elements (10/15) with a light transmissive element (12) disposed about the light emitting element (10/15) for softening the emitted light from the light emitting diode (10/15) to produce the effect of a candle, by way of diffusing the LED output to help simulate a flame effect to observers ([0104]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Penrod, with the apparatus of Green so as to diffuse the LED output and help simulate a flame effect to observers.  Dusse teaches a similar one or more portable wireless musical speaker devices having a similar musical interface wirelessly connected to the one or more musical speaker devices, wherein the musical interface receives user input to customize sound projected from the one or more musical speaker devices ([0029]), wherein the musical speaker interface (musical lantern interface, when combined) and the one or more musical speakers (musical lantern, when combined) are configured to communicate with additional musical speakers ([0007]-[0008], [0011]-[0012]).  Because the Dusse device improves a user’s audio experience by linking two or more portable speakers and an audio source together to provide a richer and more enveloping audio experience, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Penrod as modified, with the apparatus of improve a user’s audio experience by linking two or more portable speakers and an audio source together to provide a richer and more enveloping audio experience.
	With respect to Claim 14, Green teaches further comprising: one or more vertical members (Figure 3, defined by vertical portions of frame #22D) disposed about the light transmissive panel (24D, when combined). 
25Docket No.: 039106PTUS PATENT	With respect to Claim 15, Green teaches further comprising: one or more horizontal structural members (Figure 3, defined by horizontal portions of frame #22D) disposed about the light transmissive panel (24D, when combined).
	With respect to Claim 16, Dusse teaches to teach a jack ([0036]) for connecting with an audio source for transmitting an audio signal from the audio source to the musical lantern.
	With respect to claim 17, Penrod teaches the one or more musical lanterns (10) further comprising: a wireless module and antenna (#36, when #36 is a Bluetooth or Wi-Fi transceiver, it constitutes a wireless module and antenna – [0024]) for connecting with an audio source for transmitting an audio signal wirelessly from the audio source to the musical lantern (10).  
With respect to Claim 18, Penrod teaches further comprising: a decorative covering (defined by cap #12) disposed about the audio speaker (38).  The Examiner considers the cap to be “decorative”.  Further, the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
	With respect to Claim 20, Green teaches further wherein horizontal structural members and vertical structural members (Figure 3, defined by vertical and horizontal structural portions of frame #22D) provide decorative aesthetics to the one or more musical lanterns, when combined.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Penrod (2017/0089567) in view of Green (2016/0327227), as applied to claims 1 and 8 above, and further in view of Cheney (2016/0198247).
With respect to Claims 6 and 11, Penrod and Green are relied upon for the reason and disclosures set forth above.  Penrod further teaches a wireless connection (wireless transceiver #36 – [0023]) for connecting with an audio source (i.e. a wirelessly connected device) for transmitting an audio signal from the audio source to the musical lantern (10).  Penrod and Green fail to teach a jack for connecting with an audio source for transmitting an audio signal from the audio source to the musical lantern.  Cheney teaches wherein it is known to use a similar wireless Bluetooth connection for connecting to an audio source ([0014]) in the same way as Penrod, and additionally providing a jack for connecting with an audio source for transmitting an audio signal from the audio source ([0014]) to the musical lantern (Figure 9a-c, 100/900, [0092], when combined).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Penrod as modified, with the apparatus of Cheney so as to provide a physical connection in addition or alternatively to a wireless connection, as is well known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-8, 10-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers the obvious combination of Penrod, Green, Kashef, Dusse and Cheney to teach all of the limitations as claimed by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837